MEMORANDUM**
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
The district court did not err in denying appellants’ motion to dismiss the plaintiffs complaint for lack of jurisdiction. 28 U.S.C. § 1362; United States v. Alpine Land & Reservoir Co., 431 F.2d 763 (9th Cir.1970).
Our inquiry is limited to whether the district court has abused its discretion in granting a preliminary injunction or based its decision on an erroneous legal standard or on clearly erroneous findings of fact. Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).
The record before us shows that the district court did not rely upon an erroneous legal premise or abuse its discretion by preliminarily enjoining the activities encompassed within the court’s order. Id.; Sports Form, Inc. v. United Press Int’l, Inc., 686 F.2d 750, 753 (9th Cir.1982) (stating legal standards governing issuance of preliminary injunction). Moreover, the court’s factual findings are not clearly erroneous. Chandler, 83 F.3d at 1152. Our disposition will affect the rights of- the parties only until the district court renders final judgment. Sports Form, 686 F.2d at 752.
Accordingly, the district court’s order is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.